Citation Nr: 1201542	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a heart arrhythmia, characterized as a bigeminal pulse, to include a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1961 to January 1964 and from July 1965 to August 1983. 

This matter is on appeal from a decision in May 2005 Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and an August 2011 decision by the RO in Huntington, West Virginia.  

The Veteran was scheduled for a hearing before the Board in July 2009, but cancelled his hearing prior to that time.  Therefore, although a hearing has not been held, the Board has met its obligation to provide him the opportunity to testify before a Veterans Law Judge, and no further action is necessary in this regard.  38 C.F.R. § 20.700 (2011).  

This case was remanded by the Board in November 2010 for further development and, for the reasons stated below, is REMANDED again to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the November 2010 Remand mentioned above, the Board also granted service connection for coronary artery disease (CAD).  As it happens, the assignment of the disability evaluation for CAD, has complicated the evaluation of the Veteran's service connected arrhythmia.  This is because the rating criteria under the diagnostic codes for evaluating CAD (7005) and arrhythmia (7011) are substantially identical, and require a medical opinion to ascertain which condition is causing which particular signs and symptoms.  With this information, the appropriate rating may be ascertained and assigned.  The most recent examination of record, while indicating that the Veteran's decreased workload capacity in metabolic equivalents (METS) was a result of CAD, rather than the service connected arrhythmia, did not explicitly address the other rating criteria.  This information should be sought.  

In addition, updated VA treatment records should be associated with the file, and attempts to obtain records of any private treatment the Veteran may wish to be considered should be made.  (It is observed that at his February 2011 VA examination, the Veteran mentioned having private heart valve surgery, the records of which are not associated with the claims file.)  

Lastly, the Board observes that the Veteran's representative has argued in the December 2011 Written Brief Presentation, that the Veteran has been unemployable since 2005, due to his service connected disabilities.  This should be addressed on Remand as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of what evidence he must show to support a claim for TDIU since 2005.

2.  Obtain copies of the Veteran's VA treatment records dated since November 2007.  (He apparently receives his treatment through the Gainesville, Florida VA Medical Center system.)   

3.  Provide the Veteran an opportunity to identify any additional records of private cardiovascular treatment he wishes to be considered in connection with his appeal, and attempt to obtain any such records he identifies.   

4.  Return the claims file to the examiner who conducted the VA examination in February 2011 related to his increased rating claims for bigeminal pulse and CAD.  After re-familiarizing herself with the record, request the examiner provide an addendum to her February 2011 report that expresses whether the Veteran's service connected bigeminal pulse (as opposed to CAD or other cardiovascular disorder) has been shown to be productive of any of the following symptoms since 2004:

   cardiac hypertrophy or dilatation; 
   chronic congestive heart failure; 
   acute congestive heart failure; 
left ventricular dysfunction with an ejection fraction of less than 30 percent or between 30 to 50 percent.

An explanation for the conclusions provided is requested, and if it is necessary to examine the Veteran to obtain this information, that should be arranged.  Similarly, if the February 2011 examiner is not available, the file should be referred to another for the requested information.  

5.  After the above development has been completed, the RO should readjudicate the claim, to include whether TDIU benefits are warranted at any point during the appeal period.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, after which the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

